Citation Nr: 1440484	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  02-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastrointestinal (GI) reaction.

2.   Entitlement to a rating in excess of 30 percent for psychophysiological disability, manifested by chronic pain syndrome, for the period prior to November 3, 2012.

3.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period prior November 3, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  The appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In pertinent part, the RO denied an increased evaluation in excess of 30 percent for a psychophysiological disorder, granted a separate noncompensable rating for gastrointestinal reaction, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  

The RO issued a February 2003 rating decision granting a 10 percent evaluation for a gastrointestinal reaction, effective from October 16, 1998.  In August 2005, the Board, in pertinent part, Remanded the claims for higher ratings.  In a February 2008 decision, the Board denied entitlement to service connection for a back disability.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a September 2009 memorandum decision, the Court vacated the Board's denial of the service connection claim.  

In July 2010, the Board remanded all four issues then on appeal.  In April 2012, the Board again Remanded the four claims on appeal for additional notice and development actions.  In May 2013, a 100 percent disability rating was assigned for the Veteran's service-connected psychophysiological condition, chronic pain syndrome, effective November 3, 2012; TDIU was also granted as of that date.  The issues of a higher rating for the Veteran's service-connected psychophysiological disability, manifested by chronic pain syndrome, for the period prior to November 3, 2012, and the claim for TDIU prior to November 3, 2012, remain on appeal.  The claim for a higher rating for GI reaction also remains on appeal.  By a decision issued in November 2013, the Board denied service connection for a back disability.

The record on appeal consists wholly of an electronic (VBMS) claims file.  

In August 2002 the Veteran gave testimony at a hearing at the RO before a local hearing officer.  In August 2004, the Veteran and his wife testified at a personal hearing held at the RO before an Acting Veterans Law Judge; a transcript of that hearing is associated with the claims file.  In October 2007, the Board notified the Veteran that the Acting Veterans Law Judge who had presided at his hearing was no longer employed by the Board.  The Veteran declined a new hearing.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  Appellate review has proceeded.

The issue of entitlement to a TDIU for the period prior November 3, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected GI reaction has been manifested by complaints of abdominal pain, stomach pain, heartburn, reflux of stomach contents into the esophagus, and various diagnoses have been assigned, including gastroesophageal reflux disease (GERD), esophagitis, chronic inflammation and metaplasia consistent with early Barrett's esophagus, gastritis, duodenitis, varying in severity during the lengthy appeal.

2.  The medical evidence establishes that recurrent abdominal distress with alternating diarrhea and constipation, as distinguished from epigastric distress and stomach pain, was not wholly attributable to the service-connected GI reaction, but was, at least at times, related to the service-connected GI reaction. 

3.  Throughout the rating period on appeal, the Veteran's service-connected psychiatric disability was manifested by depression, anxiety, panic attacks, chronic sleep impairment, multiple medical diagnostic procedures, and dependence on pain medications productive of occupational and social impairment comparable to no more than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 30 percent for GI reaction have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Codes 7319, 7346, 7399 (2013).

2.  The criteria for an increased rating to 50 percent for psychophysiological disability, manifested by chronic pain syndrome, have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9422 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

1.  Claim for increased rating, GI reaction

In an April 1979 rating decision, the RO granted service connection for psychophysiological reaction, gastrointestinal; a 30 percent rating was assigned under Diagnostic Code (DC) 9502.  In 1981, the RO proposed decreasing the Veteran's disability rating to 10 percent.  While the Veteran's rating was reduced, the 10 percent evaluation under DC 9502 was increased back to 30 percent in 1989.  The 30 percent rating remained in effect when the Veteran submitted the 1998 claim underlying this appeal.

VA regulations had been amended, and DC 9502 was no longer in effect.  The RO, assigned a separate grant of service connection for "GI reaction," under DC 7307, and evaluated that disability as noncompensable from the date of receipt of the Veteran's October 1998 claim for an increase rating.  In a 2003 supplemental statement of the case (SSOC), a 10 percent evaluation was assigned under DC 7319, which provides the criteria for evaluating irritable colon syndrome.  The Veteran disagreed with the noncompensable rating, on the basis that private endoscopy disclosed stage III GERD (gastroesophageal reflux disease).  

DC 7319 authorizes a 10 percent evaluation for moderate symptoms of irritable bowel syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran's representative argues, in 2013 and 2014 Informal Hearing Presentations, that the Veteran's symptoms include constant abdominal distress so as to warrant a 30 percent evaluation under DC 7319.  

The pertinent evidence of record for the rating period on appeal includes a June 2004 EGD (esophagogastroduodenoscopy), a November 2007 colonoscopy, and VA examinations dated in May 2009 and February 2014.  The examiner who conducted a May 2009 VA examination summarized the complex history of the Veteran's complaints of upper GI and lower GI pain since his 1976 service separation.  The examiner described the Veteran's complaints in service and thereafter, including a diagnosis of diverticulitis and diverticulosis in 2005, and a 2007 diagnosis of a mass in the right colon.

VA examinations provided during the pendency of this appeal (including in May 2009) establish that the Veteran's lower GI symptoms, including symptoms of diverticulitis and a polyp in the colon requiring surgery, are not manifestations of the Veteran's service-connected GI order.  The conclusions from May 2009 and February 2014 VA examiners that abdominal distress and alternating constipation and diarrhea were not wholly due to the service-connected GI reaction is also a conclusion that the Veteran's abdominal distress symptoms were at least partly due to the service-connected GI reaction.

The Board is unable to differentiate the contribution or proportion of impairment due to service-connected GI reaction as compared to disorders not manifested during the Veteran's service.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).  Since VA examiners have not provided an estimate of the contribution of the service-connected GI reaction, any reasonable doubt must be resolved in the Veteran's favor.  Thus, the governing regulation requires that the Board assume that at least 50 percent of the Veteran's abdominal distress symptoms were due to the service-connected disability.

Once abdominal distress symptomatology and alternating diarrhea and constipation during the appeal period are attributed to the Veteran's service-connected GI reaction, the Veteran is entitled to a 30 percent evaluation under DC 7319, by analogy.

Alternatively, the Veteran's representative argues that a 30 percent evaluation is warranted under 38 C.F.R. § 4.114, DC 7346.  DC 7346 provides for a 30 percent rating if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating in warranted.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, warrant a 60 percent rating.  

No VA examination specifies whether the Veteran manifested substernal or arm or shoulder pain during the appeal period.  The record reflects that the Veteran reported symptoms interpreted by a provider as "retrosternal pressure."  The record reflects that the Veteran takes a medication (Nitroglycerin) as needed for "heart pain," but no cardiac disorder has been diagnosed.  Certainly, the record establishes that the Veteran reported persistently recurrent epigastric distress with pyrosis and regurgitation.  Resolving reasonable doubt as to the severity of symptomatology, and whether these symptoms resulted in "considerable impairment" of the Veteran's health, the Veteran is entitled to a 30 percent evaluation under DC 7346, by analogy.

However, an evaluation in excess of 30 percent is not warranted under DC 7346.  In particular, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, are not manifested by the record.  The records from October 1998 to the present disclose that the Veteran, who is about 5'7" in height, has maintained a weight near or exceeding 250 pounds.  Anemia was noted, among other symptoms, when the Veteran's renal carcinoma was discovered and removed, but anemia has not been otherwise noted during the pendency of the appeal.  The providers have consistently stated that the Veteran is well-nourished, and that no nutritional deficiencies are apparent.  Thus, the record establishes that the Veteran does not meet the criteria for a 60 percent evaluation.  

The Board has considered whether referral for consideration of an extraschedular consideration is required.  The threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Id. at 115.  If so, then the assigned schedular evaluation is adequate, and referral for extra-schedular consideration is not required.  

In this case, all GI symptoms manifested by the Veteran, even if partially attributed to disorders for which service connection is not in effect, have been considered.  To the extent that the Veteran contends that he has symptoms of a GI reaction that are not encompassed in the criteria under DC 7319 or DC 7346, those symptoms are encompassed in the rating for a psychiatric disability, evaluated below.  The schedular evaluation for GI reaction reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected GI disability.  No further consideration of referral for extraschedular evaluation is required.  Thun, 572 F.3d at 1370.  A 30 percent evaluation, but no higher evaluation, for service-connected GI reaction, for the entire rating period on appeal, is warranted. 

2.  Claim for increased evaluation for psychiatric disability

The record demonstrates that an application for an increased rating was received October 1998.

The Veteran has been diagnosed with psychophysiological GI reaction.  A psychophysiological reaction with gastrointestinal complaints is an unlisted disorder that has been rated by analogy under Diagnostic Code 9499-9422.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code (DC) 9499 refers to an unlisted psychological disability. 

No specific diagnosis of a psychiatric disorder was assigned during the Veteran's service, other than psychophysiological gastric disorder and acute situational stress reaction.  The Veteran was treated with Valium and Thorazine during his service, among other medications.

Under DC 9422, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  38 C.F.R. § 4.130.

The Board observes that the November 2012 VA examiner has opined that the Veteran's depression, anxiety, and panic disorder symptoms were all best understood as part of the service-connected chronic pain disorder with psychological features.  The opinion from the November 2012 VA examiner is the most probative as to this matter as it was based on a review of the Veteran's extensive medical history.  

The medical evidence establishes that the Veteran manifested continuous pain, and required addicting narcotics daily at high doses during the period addressed in this decision.  Records such as a March 2000 VA examination indicate that the Veteran stated that he could not function without pain pills.  Physicians have confirmed that the Veteran is dependent on narcotic medications, and the clinical records establish that the Veteran has had continual difficulty with pain control.  In particular, the March 2000 VA examiner noted that the Veteran required "significant narcotic medications" to control pain, 8 tablets per 24 hours, alternating Lorcet (10 mg of hydrocodone per unit) with Vicodin (with 7.5 mg of hydrocodone).  In the same manner, the Board observes that in February 2004 the Veteran reported increased abdominal pain, and in June 2004 the Veteran had an episode of acutely increased pain when he missed two doses of opioids due to lack of funds.  The provider noted that the Veteran appeared to have early symptoms of opioid withdrawal after missing the two doses of medication.  

At his 2004 Travel Board hearing, the Veteran testified that he was using Nexium three times a day, and his insurance company was "balking" at paying for that dose because once daily was the normal dose.  He stated that pain, including back pain and stomach pain, made it difficult for him to get up in the mornings.

As for the Veteran's medications in general, treatment records after November 2004 reflect that the Veteran began taking Zoloft or similar medications, and the Veteran's treatment records reflect frequent medication regimen changes.  See, e.g., November 2004 through August 2005 private treatment records (showing medication change to Effexor, then Prozac).  He has continued to require opioid medications, and a January 2009 report of private psychiatric treatment assigned diagnoses that included opioid dependence and chronic pain syndrome.

The Board finds that the Veteran's service-connected chronic pain disability has been manifested by symptoms such as panic attacks, problems with concentration, and disturbances of motivation and mood throughout the appeal period.  The Veteran has stated (September 1998) that his pain medications have caused him to be unable to focus and concentrate, symptoms that have been confirmed in medical records such as an April 2002 private psychiatric evaluation.  At his March 2000 VA examination the Veteran stated that he had been depressed a long time.  Records such as a June 2009 VA treatment record reflects that the Veteran was only able to sleep 2 hours at a time (stated that he had that problem since 1975) and that he had felt hopeless and helpless for a long time.  Medical records throughout the appeal period have noted the Veteran's complaints of depression.

While symptoms such as a speech disorder, difficulty in understanding complex commands, and impaired abstract thinking have not been demonstrated, the Board concludes that the Veteran has shown symptoms associated with his chronic pain disorder that more nearly approximate the criteria for a 50 percent rating during the entire appeal period.

In finding that the Veteran is entitled to a rating of 50 percent for his psychiatric disability, the question now becomes whether the Veteran is entitled to a rating in excess of 50 percent.

A review of the claims file reveals that, despite undergoing multiple VA psychiatric examinations and despite receiving both private and VA treatment, symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, and spatial disorientation have not been shown.  Further, while records such as the March 2000 VA examination reveal that the Veteran indicated that his communication would become difficult when he was depressed, the Board observes that no formal speech or cognitive disorder has been noted, and it does not appear that the Veteran has ever asserted as much.  In the same manner, the record does not indicate that neglect of personal appearance and hygiene have been consistently shown.

While it is clear that the Veteran's disability has impacted his social functioning, the Board notes that the Veteran has maintained a long-term marriage and has indicated that he has contact and good relationships with his children.

The Veteran's GAF scores have included 55 (July 2008 private treatment record), 55 (October 2008 private treatment record), 55 (January 2009 private treatment record), 55 (April 2009 private record), and 55 (June 2009 VA examination).  While a GAF score of 39 was assigned by a private examiner in April 2002, the Board notes that the assessment was based in large part on symptoms related to PTSD, a diagnosis not present in any of the other records.  In the same manner, while a GAF of 75 was assigned by the March 2000 VA examiner, that examiner did note that the Veteran's use of medications was "a significant screen of any underlying depressive process."  In sum, the Veteran has tended to have a GAF score in the 50s, and such findings tend to reflect moderate levels of psychiatric symptoms.  Based on the foregoing, a review of the clinical findings from the psychiatric records do not reveal symptoms which more closely approximate the criteria for a rating of 70 percent.

The Veteran also does not meet the criteria for a total schedular evaluation at any time prior to November 3, 2012.  In particular, the evidence establishes that the Veteran did not manifest gross impairment in thought processes.  There is no medical or lay evidence that the Veteran manifested gross impairment in communication, so as to warrant a total schedular evaluation.  The Veteran remained able to communicate with his family, medical providers, and others.  No clinical provider indicated that the Veteran has persistent delusions or hallucinations.  Although his wife provided a lay statement that the Veteran sometimes manifested puzzling or irritable behavior, she did not characterize his behavior as "grossly" inappropriate.  No provider has opined that grossly inappropriate behavior was observed. 

The Veteran manifested anger and irritability, but not a persistent danger of hurting himself or others.  It was observed that he sometimes failed to perform routine hygiene activities because of pain, and required assistance with routine tasks, such as putting on his shoes, because of pain, but there was no observed inability to maintain at least minimal personal hygiene.  The Veteran was able to remember his name, occupation, and close family members.  He did not meet the schedular criteria for a total schedular rating at any time prior to November 3, 2012.

As such, a rating in excess of 50 percent for service-connected psychiatric disability is not warranted at any time during the appeal.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his chronic pain disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.
Such competent evidence concerning the nature and extent of the Veteran's pain disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's psychiatric disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a higher rating is warranted.

In conclusion, the evidence supports a 50 percent evaluation, but no higher, for service-connected psychophysiological disability.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's psychiatric disability is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected depression.  The Veteran's symptoms such as depression, pain, panic attacks, sleep difficulties, and disturbances of motivation and mood are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increase from a 10 percent evaluation to a 30 percent evaluation for GI reaction, for the entire rating period on appeal, is granted, subject to the applicable law governing the award of monetary benefits.

An increase from a 30 percent evaluation to a 50 percent evaluation for psychophysiological disability, manifested by chronic pain syndrome, for the entire rating period on appeal, is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

Based on the actions taken in this decision, especially as to the changes made to the Veteran's combined service-connected disability rating, the issue of entitlement to a TDIU prior November 3, 2012 must be adjudicated by the AOJ prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the issue of entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period prior November 3, 2012.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


